          Case 4:18-cv-02518-JSW Document 89 Filed 01/07/19 Page 1 of 5


 1 Terry Gross, terry@grossbelsky.com (SBN 103878)
   Adam C. Belsky, adam@grossbelsky.com (SBN 147800)
 2 GROSS & BELSKY P.C.
   201 Spear Street, Suite 1100
 3 San Francisco, CA 94105
   Telephone: (415) 544-0200
 4 Facsimile: (415) 544-0201

 5 RANDY RENICK (SBN 179652)
   HADSELL STORMER & RENICK, LLP
 6 Email: rrr@hadsellstormer.com
   128 North Fair Oaks Avenue, Suite 204
 7 Pasadena, CA 91103-3645
   Telephone: (626) 585-9600
 8 Facsimile: (626) 577-7079

 9 ROBERT J. BONSIGNORE, Esq.
   BONSIGNORE TRIAL LAWYERS, PLLC
10 Email: rbonsignore@classactions.us
   3771 Meadowcrest Drive
11 Las Vegas, NV 89121
   Telephone: 781-856-7650
12
     Attorneys for Plaintiff TECHNOLOGY HOUSE CALL
13
                              UNITED STATES DISTRICT COURT
14
                          NORTHERN DISTRICT OF CALIFORNIA
15
                                   OAKLAND DIVISION
16
     MICHELE JONES, et al.,                   Case No. 18-cv-02518-JSW
17
     Plaintiffs,                              STATEMENT OF PLAINTIFF
18                                            TECHNOLOGY HOUSE CALL, GROSS
                                              & BELSKY P.C., HADSELL STORMER
19   v.                                       & RENICK, LLP, AND BONSIGNORE
                                              TRIAL LAWYERS, PLLC IN SUPPORT
20                                            OF MOTION TO APPOINT
     MICRON TECHOLOGY INC., et al.,           COTCHETT, PITRE, & McCARTHY,
21                                            LLP AND SAVERI & SAVERI, INC. CO-
     Defendants.                              LEAD CLASS COUNSEL FOR DIRECT
22                                            PURCHASER PLAINTIFF CLASS
23                                            Date: TBD
                                              Time: TBD
24                                            Location: Courtroom 5, 2nd Floor
                                              Judge: Jeffrey S. White
25   This Document Relates To:
26
     All Direct Purchaser Cases
27

28
     STATEMENT IN SUPPORT OF MOTION TO APPOINT COTCHETT, PITRE & McCARTHY, LLP
     AND SAVERI & SAVERI, INC. CO-LEAD CLASS COUNSEL FOR THE DIRECT PURCHASER
     PLAINTIFF CLASS
          Case 4:18-cv-02518-JSW Document 89 Filed 01/07/19 Page 2 of 5


 1         Pursuant to the Court’s September 18, 2018 Order Setting Briefing Schedules for
 2 Motion to Dismiss and Motion to Appoint Lead Counsel (ECF No. 75), Plaintiff

 3 TECHNOLOGY HOUSE CALL and its Counsel GROSS & BELSKY P.C., HADSELL

 4 STORMER & RENICK, LLP, AND BONSIGNORE TRIAL LAWYERS, PLLC submit

 5 this statement in support of the motion to appoint Cotchett, Pitre & McCarthy, LLP

 6 (“CPM”) and Saveri & Saveri, Inc. (the “Saveri Firm”) co-lead class counsel for the direct

 7 purchaser plaintiffs (ECF No. 55) (“Motion”).

 8         This complex case will require committed, efficient leadership, and significant
 9 financial resources. Plaintiff Technology House Call and its Counsel Gross & Belsky P.C.,

10 Hadsell Stormer & Renick, LLP, and Bonsignore Trial Lawyers, PLLC support CPM and

11 the Saveri Firm’s Motion based on the success and experience these firms and their

12 lawyers will bring to the litigation. This success is measured by the amounts recovered for

13 clients in challenging cases, as well as the efficiency of the results. As set forth in the

14 Motion, CPM and the Saveri Firm have an impressive track record litigating large antitrust

15 class action in this District.
16         In addition, the Saveri Firm was co-lead counsel for the direct purchasers in the
17 first DRAM antitrust cases, In re Dynamic Random Access Memory (DRAM) Antitrust

18 Litigation, MDL No. 1486 (“DRAM I”), and obtained extraordinary results for the class.

19 Counsel Terry Gross was Chair of the Plaintiffs Executive Committee for the Indirect

20 Purchaser Plaintiffs in the DRAM I case, and in that position worked closely with the

21 Saveri Firm, and personally observed the exceptional results and the cooperative working

22 environment directed by the Saveri Firm. Moreover, the Saveri Firm, due to its co-lead

23 counsel position in the DRAM I cases, has superior knowledge of the workings of the

24 DRAM industry that will enhance any work that firm does as co-lead counsel in this case.

25         Counsel Gross & Belsky P.C., Hadsell Stormer & Renick, LLP, and Bonsignore
26 Trial Lawyers, PLLC support CPM and the Saveri Firm because we have worked with

27 them and know from experience that they maximize the recovery for their clients,

28   minimize expense to the extent feasible, and are able to work cooperatively with their co-

     STATEMENT IN SUPPORT OF MOTION TO APPOINT COTCHETT, PITRE & McCARTHY, LLP
     AND SAVERI & SAVERI, INC. CO-LEAD CLASS COUNSEL FOR THE DIRECT PURCHASER
     PLAINTIFF CLASS                                                       1
          Case 4:18-cv-02518-JSW Document 89 Filed 01/07/19 Page 3 of 5


 1   counsel and opposing counsel.
 2         As outlined in the Motion, CPM and the Saveri Firm satisfy the factors set forth in
 3   Rule 23(g) for appointment of interim lead counsel. In addition to the Rule 23(g) factors,
 4   the Manual for Complex Litigation suggests that courts consider counsel’s “ability to
 5 command the respect of their colleagues” when appointing interim lead counsel. Manual

 6   for Complex Litigation, Fourth, §10.224. CPM and the Saveri Firm have the respect of
 7 their colleagues as demonstrated by the fact that four out of the five plaintiffs and their

 8 lawyers that have filed complaints on behalf of the DPPs—i.e., all but Robins Kaplan and

 9 its client—support CPM and the Saveri Firm leading the DPP litigation. Because trust

10 and consensus are important, Gross & Belsky P.C., Hadsell Stormer & Renick, LLP, and

11 Bonsignore Trial Lawyers, PLLC believe that appointing lead counsel who have the

12 support of the majority of the other plaintiff firms is far superior than selecting one firm.

13         We spoke with CPM and the Saveri Firm about their leadership application and
14 while neither has promised our firm any work or role in the case, we know from working

15 with them in other cases that they will draw upon the skills and expertise of qualified
16 attorneys when necessary and beneficial to the class. Counsel Gross & Belsky P.C.,

17 Hadsell Stormer & Renick, LLP, and Bonsignore Trial Lawyers, PLLC stand ready to

18 support CPM and the Saveri Firm, or whomever the Court appoints, either through a Court

19 appointment to a steering or executive committee, or at the request of any lead counsel the

20 Court appoints.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STATEMENT IN SUPPORT OF MOTION TO APPOINT COTCHETT, PITRE & McCARTHY, LLP
     AND SAVERI & SAVERI, INC. CO-LEAD CLASS COUNSEL FOR THE DIRECT PURCHASER
     PLAINTIFF CLASS                                                       2
         Case 4:18-cv-02518-JSW Document 89 Filed 01/07/19 Page 4 of 5


 1         We are confident that if the Court appoints CPM and the Saveri Firm, the Class and
 2 the Court will be more than satisfied with their work and dedication to the case.

 3 Dated: January 7, 2019                    GROSS & BELSKY P.C.
 4

 5                                           By: /s/ Terry Gross               .
                                                    TERRY GROSS
 6
                                             Terry Gross (SBN 103878)
 7                                           Adam C. Belsky (SBN 147800)
                                             GROSS & BELSKY P.C.
 8                                           201 Spear Street, Suite 1100
                                             San Francisco, CA 94105
 9                                           Telephone: (415) 544-0200
                                             Facsimile: (415) 544-0201
10
                                             Randy Renick (SBN 179652)
11                                           HADSELL STORMER & RENICK, LLP
                                             Email: rrr@hadsellstormer.com
12                                           128 North Fair Oaks Avenue, Suite 204
                                             Pasadena, CA 91103-3645
13                                           Telephone: (626) 585-9600
                                             Facsimile: (626) 577-7079
14
                                             ROBERT J. BONSIGNORE, Esq.
15                                           BONSIGNORE TRIAL LAWYERS, PLLC
                                             Email: rbonsignore@classactions.us
16                                           3771 Meadowcrest Drive
                                             Las Vegas, NV 89121
17                                           Telephone: 781-856-7650
18
                                             Attorneys for Plaintiff Technology House Call
19

20

21

22

23

24

25

26

27

28

     STATEMENT IN SUPPORT OF MOTION TO APPOINT COTCHETT, PITRE & McCARTHY, LLP
     AND SAVERI & SAVERI, INC. CO-LEAD CLASS COUNSEL FOR THE DIRECT PURCHASER
     PLAINTIFF CLASS                                                       3
          Case 4:18-cv-02518-JSW Document 89 Filed 01/07/19 Page 5 of 5


 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on January 7, 2019, I electronically filed the foregoing
 3   document entitled STATEMENT OF PLAINTIFF TECHNOLOGY HOUSE CALL,
 4 GROSS & BELSKY P.C., HADSELL STORMER & RENICK, LLP, AND BONSIGNORE

 5 TRIAL LAWYERS, PLLC IN SUPPORT OF MOTION TO APPOINT COTCHETT,

 6 PITRE, & McCARTHY, LLP AND SAVERI & SAVERI, INC. CO-LEAD CLASS

 7 COUNSEL FOR DIRECT PURCHASER PLAINTIFF CLASS with the Clerk of the Court

 8 for the United States District Court, Northern District of California using the CM/ECF system and

 9 served a copy of same upon all counsel of record via the Court’s electronic filing system.

10                                                      /s/ Terry Gross
                                                        Terry Gross
11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26

27

28

     STATEMENT IN SUPPORT OF MOTION TO APPOINT COTCHETT, PITRE & McCARTHY, LLP
     AND SAVERI & SAVERI, INC. CO-LEAD CLASS COUNSEL FOR THE DIRECT PURCHASER
     PLAINTIFF CLASS                                                       4
